Citation Nr: 0335745	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-07 740	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1962 to December 1965.  He had 
service in the Republic of Vietnam, where his awards and 
decorations included the Combat Infantryman Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 2000, at which time it was 
remanded for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, increased the veteran's 
rating for PTSD from 30 to 50 percent, effective May 6, 2000.  
Inasmuch as that was not a complete grant of benefits, the 
case was returned to the Board for further appellate action.

In March 2003, the Board performed additional development of 
the record in accordance with regulations in effect at that 
time.  38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  
Following the requested development, the case was returned to 
the Board for further appellate action.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated, in part, the 
regulations which had allowed the Board to develop the record 
without remanding the case to the RO.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003).  Inasmuch as the following decision represents a full 
grant of benefits sought by the veteran, the Federal 
Circuit's decision does not require further action in this 
case.

In August 2003, the Board notified the veteran that effective 
July 28, 2003, the VA had revoked his attorney's authority to 
represent VA claimants.  The veteran was offered an 
opportunity to appoint a different representative; however, 
he did not respond to that offer.  Accordingly, the appeal is 
now ripe for a decision on the merits.




FINDING OF FACT

The veteran's service-connected PTSD, manifested primarily by 
sleep impairment; agitation and irritability; impaired 
concentration; emotional lability; a sad mood and dysphoric 
affect; anxiousness and depression; impulsivity; confusion; 
and disorganization, precludes him from obtaining/retaining 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2003) (38 C.F.R. § 4.132, DC 9411, 
prior to November 7, 1996). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that she has not identified any outstanding evidence (which 
has not been sought by the VA) which could be used to support 
the issue of entitlement to an increased rating for PTSD.  
Accordingly, there is no need for further development of the 
evidence in order to meet the requirements of the VCAA.  

II.  The Facts and Analysis

The veteran seeks entitlement to a rating in excess of 50 
percent for PTSD.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

At the outset of the veteran's claim, PTSD was rated in 
accordance with 38 C.F.R. § 4.132, DC 9411 (1995).  A 50 
percent rating was warranted for PTSD when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, and, where, by reason 
of psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent rating was 
warranted when the ability to establish or maintain effective 
or favorable relationships with people was severely impaired.  
In such cases, the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts, 
except the most intimate, were so adversely affected as to 
result in virtual isolation in the community.  In such cases, 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy in a profound retreat from 
mature behavior, or the veteran was demonstrably unable to 
obtain or retain employment.

During the course of the appeal, the VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (1996) (effective November 7, 1996, and 
codified at 38 C.F.R. § 4.130, DC's 9400-9440).  Inasmuch as 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); see also VAOPGCPREC 3-00 (opinion of the VA General 
Counsel that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for the Board to apply both the former and current versions 
of the regulation.  If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  

Under the new regulations, a 50 percent rating is warranted 
for PTSD when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular disability rating is warranted for 
PTSD when there are such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

Evidence received in association with the veteran's appeal 
includes reports of psychiatric examinations performed for 
the VA in March 1996, April 1997, and May 2000; records from 
the Social Security Administration which reflect the 
veteran's treatment from July 1998 through May 1999; reports 
from J. G. T., Ph.D., reflecting the veteran's treatment from 
September 1998 to March 2000; and VA records reflecting 
treatment from November 1998 to February 2001.  Such evidence 
shows that with respect to PTSD, the veteran's primary 
complaints are intrusive thoughts, flashbacks, and nightmares 
of his experiences in Vietnam; sleep impairment; agitation 
and irritability; impaired concentration, and emotional 
lability.  At times, the veteran is relevant, coherent, and 
oriented; however, he is often unkempt and demonstrates a sad 
mood and dysphoric affect.  Moreover, he is frequently 
anxious and depressed and presents signs of impulsivity, 
confusion, disorganization, as well as severe impairment of 
understanding, memory, concentration, and persistence(see, 
e.g., the January 1999 report from Dr. T).  While the record 
shows that he has multiple additional disabilities, including 
alcoholism, diabetes mellitus, and gastrointestinal problems, 
which have a significant impact on his ability to function 
(see, e.g., the report of the April 1997 VA psychiatric 
examination), there is evidence that his PTSD, alone, renders 
him incapable of independent or appropriate functioning in 
the work environment.  Indeed, his PTSD has caused a history 
of problems with co-workers and supervisors, as well as 
difficult relations with his family and neighbors (see, e.g., 
evaluation reports, dated in April and May 1999 from the 
Social Security Administration).  Furthermore, his PTSD 
manifestations have markedly limited his activities of daily 
living.  In this regard, his spouse states that he functions 
marginally at home and that is not always cognizant of the 
dangers associated with that environment.  Consequently, he 
requires increased spousal supervision.  

Although there is evidence that the veteran is no more than 
mildly impaired by his PTSD and has been assigned GAF's as 
high as 80 (see the report of the April 1997 VA psychiatric 
examination), the preponderance of the evidence shows that 
his GAF is generally about 50(see the records from Dr. T. and 
the report of the May 2000 VA psychiatric examination), a 
rating compatible with severe impairment.  (GAF stands for 
global assessment of functioning which under the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) reflects the psychological, social, and occupational 
functioning of those with psychiatric disability on a 
hypothetical continuum of mental health-illness.  The 
nomenclature in DSM IV has been specifically adopted by VA in 
the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 
(2003).  A 55-60 GAF score indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 240, 242 (1995).  A GAF of 50 is defined as 'Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social occupational, or school functioning (e.g. no friends, 
unable to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996)).  

In light of the foregoing, the Board finds that the evidence 
more nearly approximates the criteria for a 100 percent 
schedular rating for PTSD under the criteria in effect prior 
to November 7, 1996.  At the very least, there is an 
approximate balance of evidence both for and against the 
veteran's claim that his PTSD is not only severely disabling 
but precludes him from obtaining or maintaining substantially 
gainful employment.  Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to a 100 percent schedular rating for PTSD is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



